Citation Nr: 0303504	
Decision Date: 02/28/03    Archive Date: 03/05/03	

DOCKET NO.  02-06 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs disability benefits.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had alleged active service from February 1943 
to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision letter 
issued by the VARO in Manila, the Republic of the 
Philippines.



FINDING OF FACT

The appellant has provided no valid documentation verifying 
that he had qualified military service.  


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for VA disability benefits.  38 U.S.C.A. §§ 101, 107, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24) (West Supp. 2002); 38 C.F.R. § 3.1(d) (2002).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West Supp. 2002); 38 C.F.R. § 3.8(c) 
(2002).  Service as a guerrilla is also included if the 
individual served under a commissioned officer of the United 
States Army, Navy or Marine Corps, or under a commissioned 
officer of the Commonwealth Army recognized by and 
cooperating with the United States Forces.  Guerrilla service 
is established if a service department certifies that the 
individual had recognized guerrilla service, or unrecognized 
guerrilla service under a recognized commissioned officer if 
the individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.8(d) (2002). 

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.9(a) (2002).  The active 
service in the guerrilla forces will be the period certified 
by the service department.  38 C.F.R. § 3.9(d) (2002).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214 (Certificate of Release or Discharge 
from Active Duty) or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA will request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2002).

In this case, the appellant has reported active duty service 
from February 1943 to August 1946 in conjunction with his 
claim for disability benefits.  The claims file contains an 
affidavit from a service comrade dated in January 1949.  It 
was subscribed and sworn to before another individual on "17 
January 1948."  It reflected that the individual knew the 
appellant to have been a member of his unit and he recalled 
that the appellant was officially inducted into the guerrilla 
service on February 1, 1945.  

Also of record is an undated affidavit for Philippine Army 
Personnel reflecting that the appellant was attached to 
various military units in 1945 and 1946.  He indicated that 
this included attachment to several United States Army 
outfits.

However, in a communication received in January 2002, the 
National Personnel Records Center in St. Louis certified that 
the appellant had had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, and the service of the United States Armed 
Forces.  

Based on the provisions of 38 C.F.R. § 3.203, the documents 
submitted by the appellant do not constitute valid evidence 
of service because none of those documents was issued by a 
United States service department.  The certification received 
in January 2002 indicates that the appellant had no 
qualifying service in the Armed Forces of the United States. 
A determination by the service department to this effect is 
binding on VA.  See generally Spencer v. West, 13 Vet. App. 
376 (2000).  Moreover, the appellant has provided no further 
evidence that would warrant a request for re-certification 
from the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefit purposes, and that he is 
not eligible for benefits under the laws administered by VA.  
As the law and not the evidence of record is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).




						(Continued on next page)







ORDER

The appellant has not met the basic eligibility requirements 
for VA disability benefits, and the appeal is denied.		
											



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

